DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to product of a sole structure, classified in A43B 13/12.
II. Claims 14-20, drawn to the method of making the product, classified in B29C 35/00.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, at the least, the product does not require being molding with pins that the method requires.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In addition, this application contains claims directed to the following patentably distinct species:
Species 1-- depicted in Figs. 1-25
Species 2-- depicted in Figs. 26-40
Species 3
If Applicant elects Species 1 above, Applicant is required to further elect one of the following subspecies:
Subspecies A-- depicted in Figs. 15-18
Subspecies B-- depicted in Figs. 19, 21, 22
If Applicant elects Species 2 above, Applicant is required to further elect one of the following subspecies:
Subspecies C-- depicted in Figs. 26, 28, 29, 31-35
Subspecies D-- depicted in Figs. 27, 36-39
where Fig. 30 is generic to Figs. 26-27
If Applicant elects Species 3 above, Applicant is required to further elect one of the following subspecies:
Subspecies E-- depicted in Figs. 41-47
Subspecies F-- depicted in Figs. 48-51
Subspecies G-- depicted in Figs. 53-61
where Fig. 62 is generic to Figs. 41, 48, and 53
If Applicant elects Subspecies D, Applicant is required to further elect one of the following groups:
Group A’-- depicted in Fig. 36
Group B’--depicted in Figs .37-39
The species are independent or distinct because:
Species 1 illustrates a sole with proprioceptive elements 36 in holes 34, where element 36 is a proprioceptive insert into a through hole 34
Species 2
Species 3 illustrates a sole with a proprioceptive elements 436 or 536 in recesses 434 or holes 634, where element 436 and 536 are proprioceptive elements integral with a midsole but 436 protrudes above the midsole while 536 is shorter than the midsole, where they can be situated in a recess 434 or a through hole 634
Furthermore:
Subspecies A is directed to an outsole 16 without flex grooves 82
Subspecies B is directed to an outsole 16A with flex grooves 82 in a distal surface 83
Furthermore:
Subspecies C is directed to only having proprioceptive elements 236 in holes 244
Subspecies D is directed to having both proprioceptive elements 236 in holes 244 and proprioceptive elements 36 in holes 234B mixed together in the footwear
Furthermore:
Subspecies E is directed to proprioceptive elements 436 in recesses 434
Subspecies F is directed to proprioceptive elements 536 in recesses 434
Subspecies G is directed to proprioceptive elements 436 in recesses6434
Lastly:
Group A’ depicts a midsole 214A without punched out holes 234B 
Group B’ depicts a midsole 214 with punched out holes 234B
In addition, these species/subspecies/groups are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies/groups, or a single grouping of patentably indistinct species/subspecies/groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.


(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies/groups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies/groups or grouping of patentably indistinct species/subspecies/groups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/subspecies/groups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the species/subspecies/groups, or groupings of patentably indistinct species/subspecies/groups from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies/groups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies/groups.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies/groups which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to attorney Jean McCarthy on 11/30/21 to request an oral election to the above restriction requirement, but did not result in an election being made as a written restriction requirement was requested instead.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969. The examiner can normally be reached M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732